Case 1:19-cr-00850-JSR Document 84 Filed 10/14/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN THE MATTER OF AN APPLICATION

TO BRING PERSONAL ELECTRONIC DEVICE(S)
OR GENERAL PURPOSE COMPUTING DEVICE(S)
INTO THE COURTHOUSES OF THE

SOUTHERN DISTRICT OF NEW YORK

FOR USE IN A PROCEEDING OR TRIAL

Xx

 

The following Order is subject to the definitions, obligations and restrictions imposed
pursuant to Standing Order M10-468, as Revised. Upon submission of written application to
this Court, it is hereby

ORDERED that the following attorney(s) are authorized to bring the Personal Electronic
Device(s) and/or the General Purpose Computing Device(s) (collectively, “Devices”) listed below
into the Courthouse for use in a proceeding or trial in the action

captioned United States v. Parker H. Petit & William Taylor

No, 19:cr-850

The date(s) for which such authorization is provided is (are) 10/26/2020 - 12/18/2020

 

 

 

 

Attorney Device(s)
1. SEE ATTACHED

2.

3.

 

 

 

(Attach Extra Sheet if Needed)

The attorney(s) identified in this Order must present a copy of this Order when entering
the Courthouse. Bringing any authorized Device(s) into the Courthouse or its Environs
constitutes a certification by the attorney that he or she will comply in all respects with the
restrictions and obligations set forth in Standing Order M10-468, as Revised.

SO ORDERED:
Dated: {9 [(Y LO !
Sl eg

J United States Judge

 

Revised: February 26, 2014

 

 

 

 

 

 
Case 1:19-cr-00850-JSR Document 84 Filed 10/14/20 Page 2 of 2

Electronic Device Request Attachment Form
United States v. Parker H. Petit & William Taylor, 19-cr-00850 (JSR)

*Counsel does not plan for those listed below to attend each day of trial. Due to the length of the
trial and the circumstances of Covid-19, counsel has included any member of the trial team who
may need to enter the courthouse at some point during trial.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAST, FIRST # OF TYPE OF DEVICE REASON FOR DEVICE
DEVICES

Bruce, Eric 3 1 Laptop Defendant’s Attorney
1 Tablet
1 Cellular Phone

Menchel, Matthew | 3 1 Laptop Defendant’s Attorney
1 Tablet
1 Cellular Phone

Loeb, Jennifer 3 1 Laptop Defendant’s Attorney
1 Tablet
1 Cellular Phone

Tuminelli, Amanda | 3 1 Laptop Defendant’s Attorney
1 Tablet
1 Cellular Phone

Caruana, Sarah 3 1 Laptop Defendant’s Attorney
1 Tablet
1 Cellular Phone

Simeone, Justin 3 1 Laptop Defendant’s Attorney
1 Tablet
1 Cellular Phone

Sila, Altin 3 1 Laptop Defendant’s Attorney
1 Tablet
1 Cellular Phone

Byrnes, Karen 2 1 Laptop Defendant’s Attorney
1 Cellular Phone

Rosa, Darleny 2 1 Laptop Analysts

Schwartz, Jacob 1 Cellular Phone

Stewart, Lindsay 2 1 Laptop Paralegals

Langsdorf, Timothy 1 Cellular Phone

Cegielski, Viktoria

Ashley, Ethan

Fitzgerald, Peter 2 1 Laptop Trial Consultants

O’Neiill, Leslie 1 Cellular Phone

Kadeem Baker

 

 

 

 

Page 1 of 1

 

 

 

 
